Leander Cut Stone Co., Inc.















IN THE
TENTH COURT OF APPEALS
 

No. 10-98-250-CV

     LEANDER CUT STONE CO., INC.,
                                                                              Appellant
     v.

     BRAZOS MASONRY, INC.,
                                                                              Appellee
 

From the County Court at Law No. 2
McLennan County, Texas
Trial Court # 970308
                                                                                                               

CONCURRING OPINION
                                                                                                               

      The only issue the parties have raised in this case is whether their dispute is within the scope
of their arbitration agreement.  Thus, this court should not engage in a discussion of how the trial
court should analyze whether an arbitration agreement is valid or enforceable.  Because I believe
the discussion is wrong and likely to confuse the placement of the burden of proof at trial, I also
express my disagreement with this discussion by the majority.  However, since the majority’s
discussion is dicta and does not result in an improper result in this case, I concur in the result. 
Although it is tempting to respond to the discussion of the majority, I will wait until the issue is
properly before us to discuss the trial court procedure to resolve a dispute regarding the validity
of an arbitration agreement, the related placement of the burden of proof and our standard of
review. 
 
                                                                               THOMAS W. GRAY
                                                                               Justice

Concurring opinion delivered and filed March 31, 1999
Publish